E INotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 15 and 19-23 are pending.
	Claims 15 and 19-23 are rejected. 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Applicant Arguments – Specification
	Applicant’s substitute specification was filed 06/30/2021.  The objection to the specification is withdrawn.  

Response to Applicant Arguments - 35 USC § 102
Anticipation Rejection over Alonso
	Applicant’s arguments filed 02/16/2022 are not persuasive, rejection is upheld.  Applicants argue that the fact that that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic and in this regard the office has 
Further applicants argue that Alonso only provides a list of T-DNA insertion including 3 lines in the BCS1L gene and that there is no disclosure of decreased expression of the BCS1L gene.  Applicants continue noting that not all T-DNA insertions result in decreased expression of a gene, specifically applicants provide the reference Wang which shows that an insertion in a protein coding region only generates a knockout 86% of the time, an insertion before the start codon only generates a knockout 41% of the time, and an insertion before the start codon only generates a knockdown 53% of the time.  Accordingly, since Alonso is silent with respect to the expression of BCS1L in the three lines cited by the office the office has failed to show that Alonso discloses a plant having decreased expression of a BCS1L gene as required by the pending claims.  
These arguments are not found to be persuasive because the claims are simply drawn to a method comprising “(a) introducing into a regenerable plant cell a genetic modification at a genomic region encoding a BCS1L  polypeptide, thereby decreasing the expression or activity of the BCS1L polypeptide; and (b) regenerating a modified plant from the regenerable plant cell after step (a), wherein the modified plant comprises the introduced genetic modification and exhibits increased drought tolerance when compared to a control plant.”.  Alonso discloses a genetic modification at a genomic region encoding a BCS1L polypeptide in a regenerable plant cell that decreases the activity of the BCS1L polypeptide.  This is indistinguishable from the claimed product. 
See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.


Anticipation Rejection over Jeon
Applicant’s arguments filed 02/16/2022 that Jeon does not teach or suggest the generation of rice plants having decreased expression of the BCS1L gene is not found to be persuasive.
This argument is not persuasive because the claims are simply drawn to a method comprising “(a) introducing into a regenerable plant cell a genetic modification at a genomic region encoding a BCS1L  polypeptide, thereby decreasing the expression or activity of the BCS1L polypeptide; and (b) regenerating a modified plant from the regenerable plant cell after step (a), wherein the modified plant comprises the introduced genetic modification and exhibits increased drought tolerance when compared to a control plant.”.  Jeon discloses a method which has produced the plant of the instant claims.  
See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.

Finally, applicants argue that a search for PFG_1B-01504 and PFG_3D-00861 yields zero results and that the office fails to show that these plants are the plants of Jeon.  Thus, the office has failed to establish that Jeon teaches a single plant having a T-DNA insertion in the BCS1L gene.  
This argument is not found to be persuasive.  The office has provided information from the RiceGe: Genome Express Database which shows both T-DNA insertions.  If applicants search the gene Os05g51130.1 and then search below the gene on the browser the two T-DNA insertions will be shown, clicking on those will bring the applicant to the page provided by the office.  From that page clicking on the Paper heading will bring the applicant to the paper that was published from the research which generated the mutant lines containing PFG_1B-01504 and PFG_3D-00861, in this case that is Jeong.  In order to clarify the record.  The office is adding in this argument screen shots and web addresses showing the link between these T-DNA insertions and Jeon.  

    PNG
    media_image1.png
    773
    1198
    media_image1.png
    Greyscale

http://signal.salk.edu/cgi-bin/RiceGE

    PNG
    media_image2.png
    534
    932
    media_image2.png
    Greyscale

http://signal.salk.edu/cgi-bin/RiceGE?JOB=TEXT&TYPE=TDNA&QUERY=PFG_1B-01504.L

    PNG
    media_image3.png
    786
    1141
    media_image3.png
    Greyscale

https://onlinelibrary.wiley.com/doi/full/10.1046/j.1365-313x.2000.00767.x


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonso, Genome-Wide Insertional Mutagenesis of Arabidopsis thaliana, Science, Volume 301, August 1, 2003.

With respect to claims 15, 19, and 20 Alonso discloses over 225,000 independent Agrobacterium T-DNA insertion events in the genome of Arabidopsis thaliana including two insertions into exons and one insertion into the promoter of Arabidopsis thaliana At3g50940 which is a homolog of the OsBCS1L (Os05g51130) gene in rice (Alonso, Page 653, Abstract; Alonso Supplemental).  Alonso introduced into regenerable plant cells a genetic modification in the form of a tDNA insertion and regenerated a modified plant seeds possessing tDNA insertions in the BCS1L gene (Alonso, Page 653, Abstract).  A null allele in a BCS1L gene as described in Alonso, would lead to drought tolerance because the drought tolerant phenotype would naturally flow from the loss of function of the BCS1L gene.  
See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.

Claims 15, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon, T-DNA insertional mutagenesis for functional genomics in rice, The Plant Journal, 2000 22(6), Page 561-570, as evidenced by PFG_1B-01504.L and PFG_3D-00861.L, RISD DB (Rice T-DNA Insertion Sequence Database) and RiceGE Rice Functional Genomic Express Database.
	Claims 15, 20, 22, and 23 are drawn to a method of increasing drought tolerance in a plant, comprising: (a) introducing into a regenerable plant cell a genetic modification at a genomic region encoding a BCS1L polypeptide, thereby decreasing the expression or activity of the BCS1 L polypeptide and (b) regenerating a modified plant from the regenerable plant cell after step (a), wherein the modified plant comprises the introduced genetic modification and exhibits increased drought tolerance when compared to a control plant (Claim 15).  The method of claim 15, wherein the genetic modification is introduced into the coding sequence of the gene (Claim 20).  The method of claim 15, wherein the plant is selected from the group consisting of rice, maize, soybean, sunflower, sorghum, canola, wheat, alfalfa, cotton, barley, millet, sugar cane and switchgrass (Claim 22).  The method of claim 15, wherein the method further comprises (c) obtaining a progeny plant from the modified plant of step (b), wherein said progeny plant comprises the genetic modification and exhibits increased drought tolerance when compared to a control plant (Claim 23).
With respect to claims 15, 20, 22, and 23 Jeon discloses a method for the production of 22,090 primary transgenic rice plants carrying a T-DNA insertion including lines PFG_1B-01504.L and PFG_3D-00861.L which contain T-DNA insertions into the BCS1L gene in Oryza sativa subspecies Japonica (Jeon, Page 562, Summary; Salk Institute Genomic Analysis Laboratory, RiceGE: Genome Express Database, CLON PFG_1B-01504; Salk Institute Genomic Analysis Laboratory, RiceGE: Genome Express Database, CLON PFG_3D-00861).  The position of these lines in the genome can be found in RiceGe Rice Functional Genomic Express Database and further information is shown in PFG_1B-01504.L and PFG_3D-0086.  Additionally, RISD DB (Rice T-DNA Insertion Sequence Database) shows that the PFG lines are T-DNA insertional and activation tagging lines in japonica rice and that the PFG lines above were produced by Jeon.  Jeon discloses a method for altering the expression or activity of BCS1L in Oryza sativa subspecies Japonica through introducing a T-DNA at the genomic region encoding BCS1L in rice, which would decrease the activity of the BCS1L polypeptide (Jeon, Page 562, Summary; Salk Institute Genomic Analysis Laboratory, RiceGE: Genome Express Database, CLON PFG_1B-01504).  Jeon also teaches regenerating a modified plant from the regenerable plant cell in the form of a seed comprising the genetic modification used to create fertile lines (Jeon, Page 562, Summary).  The lines PFG_1B-01504.L and PFG_3D-00861.L contain T-DNA insertions into the coding region of BCS1L as described in claim 20 (Salk Institute Genomic Analysis Laboratory, RiceGE: Genome Express Database, CLON PFG_1B-01504; Salk Institute Genomic Analysis Laboratory, RiceGE: Genome Express Database, CLON PFG_3D-00861).  Jeon teaches this method wherein the plant is Oryza sativa subspecies Japonica which discloses the limitations of claim 22 (Jeon, Page 562, Summary).  Finally, Jeon discloses the use of T2 plants to determine the number of T-DNA insertion loci, in order to do this a progeny plant (a T2 plant) was obtained from the T1 transgenic plants and these plants also comprise the genetic modifications of the T1 plants, which was confirmed through the selection of hygromycin-resistant plants (Jeon, Page 564, Column 1, Paragraph 1, Sentences 1-2).  A null allele in a BCS1L gene as described in Jeon, would lead to drought tolerance because the drought tolerant phenotype would naturally flow from the loss of function of the BCS1L gene. 
See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.

Response to Arguments - 35 USC § 103
	  Applicant’s arguments filed on 02/16/2021 are not found to be persuasive.

	This argument is not found to be persuasive.  Specifically, Taylor teaches that complete knockout of genes may be a cleaner approach than RNAi.  While this is drawn to large scale screens this characteristic would continue in smaller scale approaches targeting specific genes.  Specifically, CRISPR based approaches allow for the generation of specific targeted mutations to be introduced to any region of a genome while RNAi approaches lower the amount of transcript of a gene of interest.  This comparison illustrates that CRISPR allows for an allelic series to be generated for a target gene, where different mutations at a specific locus or across locations within a specific target gene can potentially yield different phenotypes.  This has advantages over RNAi approaches in that it allows investigators to alter the severity of the mutant phenotype, this allows investigators to tune a mutant phenotype in order to generate plants with the most agronomically and economically beneficial traits while RNAi approaches allow only for varied amounts of transcript to be produced.  As demonstrated above, CRISPR 
	In highlighting the benefits of a CRISPR/Cas9 system over RNAi the office argues that it has provided articulated reasoning with rational underpinning.  The rational underpinning in these arguments is that because of the ability of CRISPR/Cas9 to make targeted mutations which can manipulate the phenotype of a target locus with more precision than RNAi, a CRISPR/Cas9 approach is a cleaner approach which can provide results which would be unexpected if only using a RNAi approach.  Therefore the result is not unexpected compared to the plant of Wang in view of Taylor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, PLANTS HAVING ALTERED AGRONOMIC CHARACTERISTICS UNDER ABIOTIC CONDITIONS AND RE v LATED CONSTRUCTS AND METHODS INVOLVING ABIOTIC TOLERANCE GENES, WO 2016/000644 A1, January 7, 2016, and in further view of Taylor, A Perspective on the Future of High-Throughput RNAi Screening: Will CRISPR Cut Out the Competition or Can RNAi Help Guide the Way?, Journal of Biomolecular Screening, 2015, Volume 20(8), Pages 1040-1051.
Claims 15 and 19-23 are drawn to a method of increasing drought tolerance in a plant, comprising: (a) introducing into a regenerable plant cell a genetic modification at a genomic region encoding a BCS1L polypeptide, thereby decreasing the expression or activity of the BCS1 L polypeptide and (b) regenerating a modified plant from the regenerable plant cell after step (a), wherein the modified plant comprises the introduced genetic modification and exhibits increased drought tolerance when compared to a control plant (Claim 15).  The method of claim 15, wherein the genetic modification is introduced into a regulatory element of the gene (Claim 19).  The method of claim 15, wherein the genetic modification is introduced into the coding sequence of the gene (Claim 20).  Claim 21 is drawn to the method of claim 15, wherein the genetic modification is introduced using a zinc finger nuclease, a Transcription Activator-Like Effector Nuclease (TALEN), CRISPR-Cas/Cpf1, or a meganuclease (Claim 21).  The method of claim 15, wherein the plant is selected from the group consisting of rice, maize, soybean, sunflower, sorghum, canola, wheat, alfalfa, cotton, barley, millet, sugar cane and switchgrass (Claim 22).  The method of claim 15, wherein the method further comprises (c) obtaining a progeny plant from the modified plant of step (b), wherein said progeny plant comprises the genetic modification and exhibits increased drought tolerance when compared to a control plant (Claim 23).
With respect to claim 15, Wang teaches a method to confer drought tolerance in a plant through the use of a suppression construct which targets the coding region of a BCS1L gene, thereby decreasing the expression of the BCS1L polypeptide (Wang, Page 4, Paragraph 4-Page 5 Paragraph 1; Wang, Page 92, Paragraph 1; Wang, Page 6, Paragraph 3).  Wang discloses transforming the suppression 
With respect to claim 20, Wang teaches the above method wherein the silencing construct is targeted to the coding region of the BCS1L gene (Wang, Page 4, Paragraph 4-Page 5 Paragraph 1; Wang, Page 92, Paragraph 1; Wang, Page 6, Paragraph 3).
	With respect to claim 22, Wang teaches the above method wherein the silencing construct is transformed into rice plant cells and rice plants are regenerated from those transformed plant cells (Wang, Page 53, Paragraph 3).
	With respect to claim 23, Wang discloses the method of claim 15, wherein T2 seeds were collected by obtaining a progeny plant from the modified plant regenerated from the transformed plant cells (Wang, Page 62, Paragraph 2, Sentence 4).
With respect to claims 15 and 19-23, Taylor teaches that “complete knockout using CRISPR-Cas may be a cleaner approach” compared to RNAi and teaches the benefits of CRISPR-Cas over an RNAi approach (Taylor, Page 1047, Column 2, Paragraph 2).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of Wang to utilize a CRISPR-Cas method instead of an RNAi approach as described in Taylor in order to introduce into a regenerable plant cell a disruptive mutation at the genomic region encoding a BCS1L polypeptide as taught by Wang.  It would also have been obvious to target the coding region as well as the promoter of BCS1L.  This would have been obvious because at the time of filing CRISPR had been established as an alternative to RNAi approaches with benefits including generating a cleaner knockout mutation when compared to RNAi which would lead to a more complete knockout of a BCSIL gene which would be more effective in ensuring a drought tolerant plant.  It would be obvious to an ordinary artisan to target the BCSIL gene because it has been established as important in conferring drought tolerance by Wang.  Additionally, it would have been obvious to target the coding region of the 

Response to Arguments - 35 USC § 102/103
	Applicant’s arguments filed 02/16/2022 are not persuasive.
	Applicant argues that the rejection of claim 23 is not anticipated by or obvious over Alonso for the reasons provided with respect to the anticipation rejection over Alonso.
	These arguments are not persuasive for the reasons stated in the response to applicant’s arguments to the anticipation rejection of Alonso, see Response to Arguments - 35 USC § 102 above.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Alonso, Genome-Wide Insertional Mutagenesis of Arabidopsis thaliana, Science, Volume 301, August 1, 2003.

Claim 23 is drawn to the method of claim 15, wherein the method further comprises (c) obtaining a progeny plant from the modified plant of step (b), wherein said progeny plant comprises the genetic modification and exhibits increased drought tolerance when compared to a control plant (Claim 23).
With respect to claim 23, Alonso teaches all of the limitations of claim 15.  See rejection above.
With respect to claim 23, Alonso is silent on obtaining a progeny plant from the modified plant of step (b).  
Alonso appears to teach all of the limitations to Claim 23.  It would have been obvious to a person of ordinary skill in the art at the time of filing to propagate the plant of Alonso another generation in order to ensure that a homozygous plant was generated which would fix that allele into that particular plant line, ensuring that the modification was passed on to all future progeny.  Propagating a transgenic plant to a further generation is standard practice in the art in order to ensure that there is only a single insertion of the tDNA into the plant genome and to ensure that the target plant contains only mutant alleles that have had a tDNA inserted into them, therefore it would have been obvious to an ordinary artisan to further propagate the plant of Alonso.

See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly .

Conclusion
Claims 15 and 19-23 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663        

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663